 


110 HR 1484 IH: To provide consistent enforcement authority to the Bureau of Land Management, the National Park Service, the United States Fish and Wildlife Service, and the Forest Service to respond to violations of regulations regarding the management, use, and protection of public lands under the jurisdiction of these agencies, and for other purposes.
U.S. House of Representatives
2007-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1484 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2007 
Mr. Tancredo (for himself and Mr. Udall of Colorado) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide consistent enforcement authority to the Bureau of Land Management, the National Park Service, the United States Fish and Wildlife Service, and the Forest Service to respond to violations of regulations regarding the management, use, and protection of public lands under the jurisdiction of these agencies, and for other purposes. 
 
 
1.Consistent enforcement authority regarding national park system lands, national forest system lands, and other public lands 
(a)Lands Under Jurisdiction of Bureau of Land ManagementSection 303(a) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1733(a)) is amended— 
(1)by inserting (1) after (a); 
(2)by striking the second sentence; and 
(3)by adding at the end the following new paragraphs: 
 
(2)Any person who knowingly violates or fails to comply with any of the provisions of this Act or any regulation issued under this Act shall be guilty of a Class A misdemeanor, subject to fine as provided in section 3571 of title 18, United States Code, or imprisonment as provided in section 3581 of that title, or both. 
(3)Any person who otherwise violates or fails to comply with any of the provisions of this Act or any regulation issued under this Act shall be guilty of a Class B misdemeanor, subject to fine or imprisonment, or both, as provided in such sections. A person who violates any such provision or regulation may also be adjudged to pay all costs of the proceedings.. 
(b)National Park System Lands 
(1)EnforcementSection 3 of the National Park Service Organic Act (16 U.S.C. 3) is amended— 
(A)by striking That the Secretary the first place it appears and inserting (a) Regulations for Use and Management of National Park System; Enforcement (1) The Secretary; 
(B)by striking Service, and all that follows through proceedings. and inserting Service.; and 
(C)by inserting after the first sentence the following new paragraphs: 
 
(2)Any person who knowingly violates or fails to comply with any rule or regulation issued under this section shall be guilty of a Class A misdemeanor, subject to fine as provided in section 3571 of title 18, United States Code, or imprisonment as provided in section 3581 of that title, or both. 
(3)Any person who otherwise violates or fails to comply with any rule or regulation issued under this section shall be guilty of a Class B misdemeanor, subject to fine or imprisonment, or both, as provided in such sections. A person who violates any such rule or regulation may also be adjudged to pay all costs of the proceedings.. 
(2)Conforming amendmentsSuch section is further amended— 
(A)by striking He may also the first place it appears and inserting the following: 
 
(b)Special Management AuthoritiesThe Secretary of the Interior may; 
(B)by striking He may also the second place it appears and inserting The Secretary may; and 
(C)by striking No natural, and inserting the following: 
 
(c)Lease and Permit AuthoritiesNo natural. 
(c)National Wildlife Refuge System LandsSection 4(f) of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd(f)) is amended— 
(1)in paragraph (1), by striking fined under title 18, United States Code, or imprisoned for not more than 1 year, or both. and inserting guilty of a Class A misdemeanor, subject to fine as provided in section 3571 of title 18, United States Code, or imprisonment as provided in section 3581 of that title, or both. A person who violates any such provision or regulation may also be adjudged to pay all costs of the proceedings.; and 
(2)in paragraph (2), by striking fined under title 18, United States Code, or imprisoned not more than 180 days, or both. and inserting guilty of a Class B misdemeanor, subject to fine as provided in section 3571 of title 18, United States Code, or imprisonment as provided in section 3581 of that title, or both. A person who violates any such provision or regulation may also be adjudged to pay all costs of the proceedings.. 
(d)National Forest System LandsThe eleventh undesignated paragraph under the heading Surveying the public lands of the Act of June 4, 1897 (16 U.S.C. 551), is amended to read as follows: 
 
551.Protection of national forest system lands; regulations 
(a)Regulations for Use and Protection of National Forest SystemThe Secretary of Agriculture shall make provisions for the protection of the National Forest System (as defined in section 11 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609)) against destruction by fire and depredations. The Secretary may issue such regulations and establish such service as will insure the objects of the National Forest System, namely, to regulate their occupancy and use and to protect National Forest System lands from destruction. 
(b)Violations; Penalties 
(1)Any person who knowingly violates any regulation issued under subsection (a) shall be guilty of a Class A misdemeanor and shall be subject to a fine as provided in section 3571 of title 18, United States Code, or imprisonment as provided in section 3581 of that title, or both. 
(2)Any person who otherwise violates any regulation issued under subsection (a) shall be guilty of a Class B misdemeanor and shall be subject to a fine as provided in section 3571 of title 18, United States Code, or imprisonment as provided in section 3581 of that title, or both. 
(3)A person who violates any regulation issued under subsection (a) may also be adjudged to pay all costs of the proceedings. 
(c)ProcedureAny person charged with the violation of a regulation issued under subsection (a) may be tried and sentenced by any United States magistrate judge specially designated for that purpose by the court by which the magistrate judge was appointed, in the same manner and subject to the same conditions as provided for in subsections (b) through (e) of section 3401 of title 18, United States Code.. 
2.Establishment of minimum fine for violation of public land fire regulations during fire ban 
(a)Lands Under Jurisdiction of Bureau of Land ManagementSection 303(a) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1733(a)), as amended by section 1(a), is further amended by adding at the end the following new paragraph: 
 
(4)In the case of a regulation issued under this section regarding the use of fire by individuals on the public lands, if the violation of the regulation was the result of reckless conduct, occurred in an area subject to a complete ban on open fires, and resulted in damage to public or private property, the fine may not be less than $500.. 
(b)National Park System LandsSubsection (a) of section 3 of the National Park Service Organic Act (16 U.S.C. 3), as designated and amended by section 1(b), is further amended by adding at the end the following new paragraph: 
 
(4)In the case of a rule or regulation issued under this subsection regarding the use of fire by individuals on such lands, if the violation of the rule or regulation was the result of reckless conduct, occurred in an area subject to a complete ban on open fires, and resulted in damage to public or private property, the fine may not be less than $500.. 
(c)National Forest System LandsSubsection (b) of section 551 of the Act of June 4, 1897 (16 U.S.C. 551), as designated and amended by section 1(d), which before such designation and amendment was the eleventh undesignated paragraph under the heading Surveying the public lands of such Act, is further amended by adding at the end the following new paragraph: 
 
(4)In the case of a regulation issued under subsection (a) regarding the use of fire by individuals on National Forest System lands, if the violation of the regulation was the result of reckless conduct, occurred in an area subject to a complete ban on open fires, and resulted in damage to public or private property, the fine may not be less than $500.. 
 
